Case 4:20-mj-00314 Document 1 Filed on 02/18/20 in TXSD Page 1 of 3

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT _nited States Cour
for the n a of Texas

Southern District of Texas February 18, 2020

David J. Bradley, Clerk of Court

 

 

 

United States of America )
v. )
)  CaseNo. 4:20mj0314
)
)
Justin La )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 11, 2019 in the county of Harris in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 USC 1343 Wire Fraud

This criminal complaint is based on these facts:

See attached Affidavit of US Postal Inspector Kyle Shadowens

&@ Continued on the attached sheet. fe ja

Complainant's signature

Kyle Shadowens, US Postal Inspector
Printed name and title

Sworn to before me and signed in my presence.

Date: ? Z0

 

 

Judge's signature

City and state: Houston, Texas Andrew M. Edison, US Magistrate Judge
Printed name and title

 
Case 4:20-mj-00314 Document 1 Filed on 02/18/20 in TXSD Page 2 of 3

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

. Your Affiant, A.K. Shadowens, is employed as a federal law enforcement officer by the
United States Postal Inspection Service. Affiant has been employed as a federal law
enforcement officer since 2013 and is assigned to the Financial Crimes team in the Houston
Division of the United States Postal Inspection Service. Affiant is responsible for
conducting and has conducted many investigations into fraud, identity theft, and related
“white collar” types of offenses. Affiant is a Certified Fraud Examiner and has received
training in numerous Postal crimes, but primarily those involving “identity theft” and mail
fraud related offenses. Affiant is authorized to obtain and execute Federal arrest and search
warrants.

. The information contained within this Affidavit is based upon information your A ffiant has
gained from his investigation, personal observations, training and experience, and/or
information provided to your Affiant by other Postal Inspectors, law enforcement officers
and/or agents, and fraud investigators.

. This Affidavit is intended to show merely that there is sufficient probable cause for the
requested warrant and does not purport to set forth all of Affiant’s knowledge of or
investigation into this matter. Unless specifically indicated otherwise, all conversations
and states described in this Affidavit are in substance and in part only.

. Affiant solemnly swears and has reason to believe and does believe that JUSTIN LA, an
Asian male, date of birth September 7, 1996 (hereinafter referred to as “DEFENDANT”)
on or about December 11, 2019, in the Southern District of Texas, and elsewhere, did
knowingly, and with specific intent to defraud, devise a scheme to defraud employing false
material representations sent by way of wire communication in interstate commerce for the
purpose of executing such scheme, in violation of 18 U.S.C. §1343 (Wire Fraud).

. On or about December 20, 2019, Affiant received information that Complainant G.S. had
experienced fraud through his PayPal and Amazon accounts. Affiant obtained and
reviewed Houston Police Department case number 1633436-19 and learned directly from
Complainant G.S., among other things, the following:

a. On or about December 11, 2019, Complainant G.S. received notification from his
PayPal account that there was an approximate $1,406.17 charge on his Mastercard
ending in 7910 at BestBuy. Complainant G.S. immediately reported the charge as
fraud to PayPal. Complainant G.S. contacted BestBuy and learned the order for a
Microsoft Surface Pro 7 had been placed online and picked up in-store.

b. On or about December 11, 2019, Complainant G.S. also received notification from
Amazon that an approximate $2,454.60 order had been placed on his Amazon
account using his Diner’s Club card ending in 9669. Complainant G.S. advised
Affiant he was able to report this transaction as fraud and have it cancelled.

Page 1 of 2
Case 4:20-mj-00314 Document 1 Filed on 02/18/20 in TXSD Page 3 of 3

6. Complainant G.S. provided Affiant with documentation from BestBuy and PayPal, which
Affiant reviewed and learned that DEFENDANT, Justin La, was listed on the BestBuy
order as the individual to pick-up the item from the BestBuy located at 25525 Highway
290, Cypress, Harris County, Texas 77429.

7. Complainant G.S. provided Affiant with documentation from Amazon, which A ffiant
reviewed, and learned that the shipping address for the fraudulent Amazon purchase had
been changed from Complainant G.S.’s legitimate address to 11319 Frost River Court,
Tomball, Harris County, Texas 77377.

8. Affiant conducted a searched through the CLEAR law enforcement database and found the
address of 11319 Frost River Court, Tomball, Harris County, Texas 77377 to be
DEFENDANT’S home address.

9. On or about December 23, 2019, Affiant met with loss prevention personnel at the above-
listed BestBuy and learned the item purchased through Complainant G.S.’s PayPal account
was, in fact, picked up in-store at that location on or about December 11, 2019. Affiant
reviewed surveillance video at the store, and further obtained surveillance video through
the BestBuy law enforcement request system. Affiant reviewed the BestBuy surveillance
video of the individual conducting the in-store pickup in comparison to DEFENDANT’S
known Texas driver’s license image, and believes they are the same person,
DEFENDANT Justin La.

10. In addition, Affiant found from the BestBuy surveillance video that DEFENDANT exited
BestBuy and left in a four door Chevrolet pickup truck. Affiant learned from the CLEAR
law enforcement database that DEFENDANT is the registered owner of a 2002 Chevrolet
Silverado C2500 pickup truck.

11. Based upon the foregoing, Affiant believes there is probable cause that JUSTIN LA has
committed crimes in violation of Title 18, United States Code, Section 1343 (Wire Fraud).

f{(.—

AK. Shadowens
United States Postal Inspector

Sworn and Subscribed to me this [8 day of February, 2020 and I find probable cause.

(pL

‘Andrew M. Edison
United States Magistrate Judge
Southern District of Texas

Page 2 of 2
